DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15, 21-25 are pending.
Applicant's election with traverse of group II, claims 12-15 in the reply filed on 09/22/2020 is acknowledged.  The traversal is on the ground(s) that Applicant respectfully submits that the claims of Groups I and II have overlapping features such that the claims should be collectively examined. For example, Claims 1 and 12 both recite increasing at least one of SLAMF7 expression, SLAMF7 activity, and SLAMF7 signaling in the activated cell of myeloid lineage in a subject. Moreover, the dependent claims of Claims 1 and 12 recite limitations that are common between both groups of claims. Therefore, examining both groups of claims should not require a search that amounts to an undue burden by the Examiner. Upon further consideration of the now amended claims, Groups I and II are rejoined. Newly added claims 21-25 are drawn to method of Group II.  
Thus, claims 11-15, 21-25 are under consideration in the instant office action.

	
The requirement is still deemed proper and is therefore made FINAL.
Priority
This application claims the benefit of U.S. Provisional Application No. 62/559,027, filed on September 15, 2017. As such the effectively filed date for the instant application is September 15, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1)	Claims 1, 12, 15, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assessment Report, International non-proprietary name: elotuzumab, European Medicines Agency, Committee for Medicinal Products for Human Use (CHMP), pages 1-110, published January 28, 2016, thereafter referred as Assessment Report).
Regarding claim 12, Assessment Report discloses a method of administering an effective amount of Elotuzumab a signaling lymphocytic activation molecule F7 (SLAMF7, a.k.a CRACC, a.k.a CS1, a.k.a CD139) agonist for treatment in multiple myeloma patients, (Study CA204011 (elotuzumab monotherapy); Table 19, p 61. Table 19. Treatment Schedule (Study CA204009). Regarding the clause, wherein the SLAM7 agonist increases at least one of SLAM7 expression, the Assessment Report discloses Association of SLAMF7 expression and clinical response. In study HuLuc63-1701 individual patients were ranked according to the percentage of plasma cells that stained positive for SLAMF7 expression in bone marrow at baseline and subsequent best clinical response in the first treatment cycle (between Days 0 and 56). The st paragraph).
Regarding claim 15, Assessment Report discloses, wherein the SLAMF7 agonist is Elotuzumab a signaling lymphocytic activation molecule F7 (SLAMF7) Table 19, p 61. Table 19. Treatment Schedule (Study CA204009).  
Regarding claim 21, Assessment Report discloses, Study HuLuc63-1703: Elotuzumab in combination with lenalidomide/dexamethasone, Study HuLuc63-1703 was a phase 1b/2, multicenter, open-label, dose-escalation study. Objectives of this study were to identify the MTD of elotuzumab (phase 1 part) and to investigate its safety and efficacy when combined with lenalidomide and dexamethasone in patients with relapsed MM (phase 2 part) (p 39-40). 
Regarding claim 22, Assessment Report discloses, SLAMF7 is highly expressed on multiple myeloma cells independent of cytogenetic abnormalities. SLAMF7 is also expressed on natural killer cells, normal plasma cells, and other immune cells including some T cell subsets,  monocytes, B cells, and pDCs (plasmacytoid dendritic cells), but is not detected on normal solid tissues or haematopoietic stem cells (SmPC, section 5.1) (page 7 last paragraph bridge p 8 1st paragraph).
Regarding claim 23, Assessment Report discloses temporal changes in cytokines, chemokines and chemokines in the elotuzumab-treated samples including IL-1β (p 34 1st paragraph). 
Regarding claim 24, Assessment Report discloses other analytes, interleukin 1α (IL-1α), IL-1Ra, IL-6, IL-8, IL-10, Fractalkine, granulocyte/macrophage colony-stimulating factor (GM-CSF), macrophage inflammatory protein 1α (MIP- 1α), and MIP-1ß, showed a similar pattern to what was observed for TNF-α, CXCL10 (IP-10), and MCP-1. Results in studies HuLuc63-17024 and HuLuc63-17033 were similar to Study HuLuc63-170184.
Thus, Assessment Report anticipates the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(2)	Claims 12, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Assessment Report, International non-proprietary name: elotuzumab, European Medicines Agency, Committee for Medicinal Products for Human Use (CHMP), pages 1-110, published January 28, 2016, thereafter referred as Assessment Report) in view of Saylor (Nat Rev Neurol, 12(4): 234-248, 2016) as evidenced by Chu (Am Fam Physician, 83(4):395-406, 2011).
The teachings of Assessment Report apply here as indicated above.
Assessment Report does not teach, wherein the subject has HIV-associated neurocognitive disorder (HAND) or HIV-associated dementia (HAD).
However, before the instant effective filing date of the instant invention, Saylor teaches HIV patients with HIV-associated neurocognitive disorder (HAND) the use of combination antiretroviral therapy (CART) is undoubtedly life-saving, so CART should not be interrupted or deferred on the theoretical grounds of neurotoxicity (p 17, 1st paragraph). Most importantly, the development and deployment of combination antiretroviral therapy (CART) has resulted in a dramatic decline in the rate of deaths from AIDS, so that people living with HIV today have nearly normal life expectancies if treated with CART (abstract) (instant claims 13-14). As Chu patient with HIV-associated neurodegenerative disorders (HAND) is associated with complications of multiple myeloma to antiretroviral treatment-related adverse effects (p 2, Table 1).  Thus, Chu provided a nexus between HIV-associated neurodegenerative disorders and multiple myeloma.
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine administering a safe and effective amount of SLAMF7 agonist for treatment in multiple myeloma patients as disclosed by Assessment Report by including HAND patients for use of CART that has resulted in a dramatic decline in the rate of deaths from AIDS, so that people living with HIV have normal life expectancies if treated with CART as disclosed by Saylor and as evidenced by Chu there is nexus between HAND and multiple myeloma. 
One would have been motivated to do so to receive the expected benefit of the CART to induce a dramatic decline in the rate of deaths from AIDS, in people living with HIV have nearly normal life expectancies if treated with CART.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining administering a safe and effective amount of SLAMF7 agonist for treatment in multiple myeloma patients with HAND CART treatment for a dramatic decline in the rate of deaths from AIDS, so that people living with HIV have nearly normal life expectancies if treated with CART by combining the teachings of Assessment Report and Saylor/Chu.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

(3) 	Claims 12, 25 are rejected under 35 U.S.C. 103 as being unpatentable over  Assessment Report, International non-proprietary name: elotuzumab, European Medicines Agency, Committee for Medicinal Products for Human Use (CHMP), pages 1-110, published January 28, 2016, thereafter referred as Assessment Report) in view of Saylor (Nat Rev Neurol, 13-14  above, and further in view of Gonzalez (Science, 307(5714): 1434-1440, 2005).
The teachings of Assessment Report and Saylor and Chu apply here as indicated above.
Assessment Report and Saylor and Chu do not teach, chemokine CCR5 or CCL3L1.
However, before the instant effective filing date of the instant invention, Gonzalez teaches an individual’s specific CCL3L1 gene dose and CCR5 genotype are associated with susceptibility to HIV/AIDS, but only when viewed in the context of that person’s geographical ancestry (Fig. 3Q) (14) (p 1439, 3rd column 3rd paragraph). CCL3L1-mediated immune responses may be required to thwart HIV infection and the complications that occur during HIV induced immune suppression (p 1440, 1st column 1st paragraph). 
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the subject with HAND or HAD treated with elotuzumab and CART to include chemokine CCR5 or CCL3L1 assessment as disclosed by Gonzalez for treating HAND related MM.
One would have been motivated to do so to receive the expected benefit of the CL3L1-mediated immune responses required to thwart HIV infection and the complications that occur during HIV induced immune suppression.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining administering a safe and effective amount of SLAMF7 agonist for treatment in multiple myeloma patients with HAND CART treatment for a dramatic decline in the rate of deaths from AIDS, with chemokine CCR5 or CCL3L1 to thwart HIV infection and the complications that occur during HIV induced immune suppression by combining the teachings of Assessment Report and Saylor/Chu and Gonzalez.

Claims 1, 5-6, rejected under 35 U.S.C. 103 as being unpatentable over  Assessment Report, International non-proprietary name: elotuzumab, European Medicines Agency, Committee for Medicinal Products for Human Use (CHMP), pages 1-110, published January 28, 2016, thereafter referred as Assessment Report) in view of Saylor (Nat Rev Neurol, 12(4): 234-248, 2016) as evidenced by Chu (Am Fam Physician, 83(4):395-406, 2011) as applied to claims 12, 13-14  above, and further in view of Robbins, (US 20170355768).
The teachings of Assessment Report and Saylor and Chu apply here as indicated above.
Assessment Report and Saylor and Chu do not teach, administering a DNA molecule capable of expressing a SLAMf7 gene or gene fraction.However, before the instant effective filing date of the instant invention, Robbins teaches treating MM with Elotuzumab is a humanized anti-human SLAMF7 antibody, IgG1 (formerly HuLuc63). To make Elotuzumab with the mouse IgG2a isotype, the VH from plasmid #303 pMuLuc63 (obtained from AbbVie) was amplified and cloned into an expression  vector containing the mouse IgG2a constant region to produce pICOFSCpur.mg2a (CS1.1). The VK from plasmid #303 pMuLuc63 was amplified and cloned into an expression vector containing the mouse kappa constant region to produce pICOFSCneo.mK (CS1.1) [0237].
Accordingly it would have been obvious to a person of ordinary skill in the art to combine administering a safe and effective amount of SLAMF7 agonist for treatment in multiple myeloma patients as disclosed by Assessment Report by including humanized anti-human SLAMF7 antibody, IgG1 (formerly HuLuc63) into an expression vector containing the mouse kappa constant region to produce pICOFSCneo.mK (CS1.1) to treat MM.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632